Citation Nr: 1730283	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  15-36 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for tinnitus and if so, whether service connection is warranted..  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral knee condition.  

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to an increased rating for bilateral pes cavus, currently rated as 30 percent disabling. 

5.  Entitlement to an effective date prior to August 29, 2012 for a 30 percent rating for bilateral pes cavus.  

6.  Entitlement to an effective date prior to November 10, 2014 for an increased evaluation of 10 percent for thoracolumbar spine degenerative disc disease.  

7.  Entitlement to a rating in excess of 30 percent for hypertensive heart disease. 

8.  Entitlement to an effective date prior to November 10, 2014 for the grant of service connection for hypertensive heart disease.  

9.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy. 

10.  Entitlement to an effective date prior to November 10, 2014 for the grant of service connection for right lower extremity radiculopathy.  

11.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy. 

12.  Entitlement to an effective date prior to November 10, 2014 for the grant of service connection for left lower extremity radiculopathy.  

13.  Entitlement to an effective date prior to November 10, 2014 for the grant of service connection for right subclavian artery stenosis. 

14.  Entitlement to a compensable rating for right subclavian artery stenosis.

15.  Entitlement to a compensable rating for bilateral hearing loss. 

16.  Entitlement to an effective date prior to November 10, 2014 for the grant of service connection for bilateral hearing loss.

17.  Entitlement to a rating in excess of 10 percent for hypertension with erectile dysfunction (ED).  

18.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

19.  Entitlement to an effective date prior to May 19, 2015 for the grant of service connection for PTSD.

20.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

21.  Entitlement to a rating in excess of 10 percent for thoracolumbar spine degenerative disc disease.  

22.  Entitlement to service connection for cataracts with dry eye syndrome and glaucoma suspect as secondary to the service-connected disability of hypertension. 

23.  Entitlement to service connection for headaches.  

24.  Entitlement to service connection for obstructive sleep apnea.  

25.  Entitlement to service connection for bilateral hand condition.  

26.  Entitlement to service connection for bilateral hip condition.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  An April 2014 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) granted an increased rating for service-connected bilateral pes cavus and assigned a 30 percent rating effective August 29, 2012, and denied service connection for an eye disability characterized as cataracts with dry eye syndrome and glaucoma suspect.  

An April 2015 rating decision of the Salt Lake City, Utah RO granted service connection for hypertensive heart disease; assigned a rating of 30 percent effective November 10, 2014, for radiculopathy, right lower extremity; assigned a rating of 20 percent rating effective November 10, 2014, for radiculopathy, left lower extremity; assigned a 10 percent rating effective November 10, 2014, for bilateral hearing loss; assigned a noncompensable rating effective November 10, 2014, for right subclavian artery stenosis; and assigned a noncompensable rating effective November 10, 2014.  The RO also increased the disability rating for degenerative disc disease, thoracolumbar spine, to 10 percent effective November 10, 2014.  The RO denied a higher rating for hypertension with erectile dysfunction.  The RO denied service connection for headaches, obstructive sleep apnea, bilateral hand condition, bilateral hip condition, and tinnitus.  Finally, the RO declined to reopen the claim of service connection for a bilateral knee condition.

In an August 2015 rating decision of the Winston-Salem RO, the RO granted service connection for PTSD and assigned a 70 percent rating from May 19, 2015.

In September 2015, the disability rating for pes cavus was increased to 30 percent effective August 29, 2012. 

The issues of service connection for a bilateral knee condition, cataracts with dry eye syndrome and glaucoma suspect, headaches, obstructive sleep apnea, a bilateral hand condition, and a bilateral hip condition; and the issue of increased rating for thoracolumbar spine degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A March 1991 rating decision denied service connection for bilateral knee disability and tinnitus and the Veteran did not appeal.

2.  Evidence submitted since the March 1991 rating decision relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim for both bilateral knee and tinnitus disabilities.

3.  Tinnitus was manifest in the initial post service year to a compensable degree.

4.  As of August 29, 2012, the evidence shows that the Veteran's bilateral pes cavus was productive of severe impairment, manifested by symptoms such as all toes hammer toes and very painful callosities, but the bilateral pes cavus would not be equally well served by amputation.

5.  In a March 1991 rating decision, the RO granted service connection for bilateral moderate pes cavus deformity and assigned a 10 percent rating; a subsequent unappealed June 2002 rating decision denied an increased rating for pes cavus.

6.  On August 19, 2013, a claim for an increased rating for pes cavus was received.

7.  There was no formal or informal claim for an increased rating prior to August 19, 2013, but there is evidence of treatment showing an increase in severity within the year preceding this claim and it is factually ascertainable that the Veteran's pes cavus was 50 percent disabling as of August 29, 2012, the date of private medical treatment; however, there was no prior formal or informal claim or medical evidence within the one year period prior which preceded the August 29, 2012 record.  

8.  In a March 1991 rating decision, the RO granted service connection for mild chronic lumbosacral strain and assigned a noncompensable rating.  

9.  On November 10, 2014 a claim for an increased rating for the back disability was received.

10.  There was no formal or informal claim prior to November 10, 2014 for the back disability nor was there medical evidence that showed that it was factually ascertainable that the back disability increased in severity within a year of the clam for a higher rating such that an increase may be retroactively dated back to an earlier date.

11.  The Veteran's hypertensive heart disease does not result in more than one episode of acute congestive heart failure in the past year; he does not have a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope due to the hypertensive heart disease; and there is not left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  

12.  The Veteran's right lower extremity radiculopathy results in no more than moderate impairment.

13.  The Veteran's left lower extremity radiculopathy results in no more than mild impairment.

14.  The Veteran's right subclavian artery stenosis does not result in claudication on walking more than 100 yards, and diminished peripheral pulses or an ankle/brachial index (ABI) of 0.9 or less.

15.  An original claim for service connection for hypertensive heart disease, left and right lower extremity radiculopathy, and right subclavian artery stenosis was first received at the RO on November 10, 2014.

16.  There is no evidence dated prior to the date of the November 10, 2014 claim establishing an informal or formal claim of service connection for hypertensive heart disease, left and right lower extremity radiculopathy, and right subclavian artery stenosis; medical records dated prior to the date of the claim do not constitute informal claims for compensation for hypertensive heart disease, left and right lower extremity radiculopathy, and right subclavian artery stenosis since service connection was not in effect for those disabilities.

17.  The Veteran has Level I hearing in his right ear and Level I hearing in his left ear.

18.  In a March 1991 rating decision, the RO denied service connection for bilateral hearing loss which was not appealed by the Veteran.  

19.  There was no formal claim, informal claim, or written intent to file a claim of service connection for bilateral hearing loss disability after the March 1991 rating decision until November 10, 2014.  

20.  The Veteran's hypertension was not productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more; his ED does not result in penis deformity.  

21.  The Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment.

22.  In a May 2004 rating decision, the RO denied service connection for PTSD which was not appealed by the Veteran.  

23.  There was no formal claim, informal claim, or written intent to file a claim of service connection for PTSD after the May 2004 rating decision until May 19, 2015.  

24.  The Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The March 1991 rating decision which denied service connection for tinnitus and bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the March 1991 rating decision and the claims of entitlement to service connection for tinnitus and bilateral knee disabilities are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Tinnitus is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

4.  From August 29, 2012, the criteria for a rating of 50 percent rating for bilateral pes cavus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2016).

5.  The criteria for an effective date prior to August 29, 2012 for the grant of a 50 percent rating for bilateral pes cavus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2016).

6.  The criteria for an effective date prior to November 10, 2014 for the grant of a 10 percent rating for thoracolumbar spine degenerative disc disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2016).

7.  The criteria for a rating in excess of 30 percent for hypertensive heart disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 7007 (2016). 

8.  The criteria for an effective date prior to November 10, 2014, for the grant of service connection for hypertensive heart disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

9.  The criteria for a rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2016).

10.  The criteria for an effective date prior to November 10, 2014, for the grant of service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

11.  The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2016).

12.  The criteria for an effective date prior to November 10, 2014, for the grant of service connection for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

13.  The criteria for a compensable rating for right subclavian artery stenosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.114, Diagnostic Code 7114 (2016).

14.  The criteria for an effective date prior to November 10, 2014, for the grant of service connection for right subclavian artery stenosis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

15.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2016).

16.  The criteria for an effective date prior to November 10, 2014, for the grant of service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

17.  The criteria for a rating in excess of 10 percent for hypertension with ED are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Codes 7101, 7522 (2016).

18.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

19.  The criteria for an effective date prior to May 19, 2015, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

20.  The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

New and Material

A March 1991 rating decision denied service connection for tinnitus and also for bilateral knee disability.  The Veteran indicated that he had experienced tinnitus due to in-service noise exposure.  The knee disability claim was denied on the basis that there was no current chronic disability.  A notice of disagreement was not received within the subsequent one-year period.  Further, additional pertinent evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the March 1991 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  To reopen a finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis which, in this case, was in March 1991.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  With regard to tinnitus, the Veteran claims that his tinnitus had an in-service onset and there is a current diagnosis.  The additional evidence of record for the left knee includes private medical evidence showing knee abnormalities.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional evidence raises a reasonable possibility of substantiating the claims.  The Board finds that new and material evidence has been received since the March 1991 rating decision.  Therefore, the claims of entitlement to service connection for tinnitus and bilateral knee disability are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

With regard to service connection for tinnitus, that claim may be granted at this time.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In addition, tinnitus will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran reported in January 1991 on examination that he had experienced constant tinnitus for years.  He placed the onset of tinnitus as occurring during service, and he had been separated in September 1990, just a few months before.  The current February 2015 examination diagnoses tinnitus, but the examiner provided a negative opinion because the Veteran allegedly reported a post-service onset.  However, that notation is inconsistent with the record, and the Veteran competently reported constant compensable tinnitus within the presumptive period.  Therefore, service connection is warranted.

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

When a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). Similarly, in Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Bilateral Pes Cavus

The Veteran's service-connected pes cavus is evaluated as 30 percent disabling from August 29, 2012, pursuant to Diagnostic Code 5278.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  That diagnostic code provides a maximum 50 percent rating for bilateral involvement if the disorder is manifested by marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  The bilateral disorder is rated at 30 percent if manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 10 percent rating applies for bilateral or unilateral involvement with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under the metatarsal heads.  A zero percent rating applies for slight impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

A private treatment record dated August 29, 2012 reflected that the Veteran complained of pain over both feet, which was sometimes sharp and sometimes stabbing and dull, and at times aching and burning.  He had also felt burning over his feet.  Examination of his ankle and foot revealed no swelling.  He had bilateral moderately severe cavus deformity which was fixed.  He also had multiple hammertoes and clawing of his toes.  Movements of the toes and ankle were painful and restricted.  Sensation grossly appeared normal and capillary filling was normal.  Over the plantar aspect of his feet, he had multiple callosities secondary to his deformities.  Some of these callosities were tender.  The diagnoses were metatarsalgia bilateral with ankle pain; bilateral pes cavus moderately severe fixed; multiple hammertoes with clawing of toes; and multiple callosities.  

In April 2014, the Veteran was afforded a VA examination.  The Veteran reported when walking and climbing ladders, he had constant bilateral foot pain.  He related that he had bilateral foot and ankle swelling when powerwalking.  He said that his shoe inserts did not help.  He indicated that he had burning pain.  On examination, the Veteran had hammertoes of all toes.  His great toe was dorsiflexed.  All toes were tending toward dorsiflexion.  He had shortened plantar fascia.  The examiner indicated that the Veteran reported bilateral foot pain with weight-bearing, which was consistent with physical evidence of severe pes cavus on the examination.  The Veteran also had swelling, interference with locomotion, and interference with standing.  There was no additional functional impairment.  The examiner indicated that the Veteran's effective function was better than such as would be equally well served by amputation.  The examiner could not opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups without resort to mere speculation.

In February 2015, the Veteran was afforded another VA examination.  The findings were otherwise identical to the last examination with the additional finding that there was no dorsiflexion and varus deformity.

The 30 percent rating contemplates all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  However, it does not contemplate all hammertoes and very painful callosities, which are both included in the 50 percent rating.  The Veteran essentially has manifestations which span the 30 and the 50 percent ratings.  However, in affording him all reasonable doubt, the Board finds that, in order to compensate the overall severe nature of his disability and the criteria of the 50 percent rating which are met, his overall functioning is more nearly represented by the higher 50 percent rating for the entire appeal period.  The 50 percent rating is the maximum rating.  If each foot was rated separately based on loss of use of the foot or amputation, higher ratings could be assigned, but the Veteran's function was better than such as would be equally well served by amputation; thus, this type of rating is not warranted.  See Diagnostic Codes 5166, 5167.

Hypertensive Heart Disease.

The Veteran's service-connected hypertensive heart disease is evaluated as 30 percent disabling from November 10, 2014, pursuant to Diagnostic Code 7007.  See 38 C.F.R. § 4.104, Diagnostic Code 7007.  

Under Diagnostic Code 7007, a 30 percent evaluation is warranted when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea (shortness of breath), fatigue, angina (chest pain), dizziness, or syncope (fainting); or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is assigned when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent evaluation is warranted for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 

Most of the diagnostic codes used to evaluate diseases of the heart have nearly identical rating criteria.  See 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 7000-7006, 7015-7020.  When evaluating cardiovascular disorders under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100(a).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.100(b).  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100(c).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, so contraindicated, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note (2).

In February 2015, the Veteran was afforded a VA examination.  At that time, it was noted that a recent echocardiogram showed mild LVH.  The Veteran was taking continuous medication.  He did not have heart attack, congestive heart failure, cardiac arrhythmia, a heart valve condition, infectious cardiac conditions, pericardial adhesions, non-surgical or surgical procedures, or hospitalizations.  Heart rate was 76, point of maximal impact was 5th intercostal space, heart sound was abnormal as there was a Grade II/VI systolic murmur, there was no jugular-venous distension, peripheral pulses were normal, and there was no peripheral edema.  Blood pressure was 160/80.  There was evidence of cardiac hypertrophy on echocardiogram.  There was no evidence of cardiac dilatation.  Left ventricular ejection fraction (LVEF) was 64 percent.  METS testing elicited dyspnea.  The level shown was ">3-5 METs" and this METs level was found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  However, the METs level limitation was not due to the heart condition at all, but the cause of dyspnea on exertion unknown at this time.  The examiner noted that the Veteran complained of dyspnea on exertion.  He had a prior 2011 CT of the thorax due to complaint of night sweats which was normal.  He was a former one pack a day smoker and quit about six years ago.  He did not have any known history of COPD or other pulmonary disease or coronary artery disease.

In order for a higher rating to be warranted, the evidence must show that the Veteran has left ventricular dysfunction with an ejection fraction of 30 to 50 percent, but this Veteran had an ejection fraction of 64 percent.  Otherwise, the evidence must show that the Veteran had more than one episode of acute congestive heart failure in the past year, which he also did not have.  Otherwise, the METs testing must show workload of greater than three METs but not greater than five METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  However, the VA examiner indicated that the Veteran's heart condition did not result in the METs testing results.  Thus, the criteria for a higher rating are not met.

Right and Left Lower Extremity Radiculopathy
 
The Veteran's service-connected lower extremity radiculopathy is evaluated as 20 percent disabling on the right side from November 10, 2014 and 10 percent disabling on the left side from November 10, 2014, pursuant to Diagnostic Code 8520.  See 38 C.F.R. § 4.124, Diagnostic Code 8520.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.

The Veteran was afforded a VA examination in February 2015.  The Veteran stated that he had pain in the right lower back, sacrum, and down the right calf area and sometimes to the right leg to the foot.  The pain was aggravated by getting up from a sitting position, prolonged standing, walking, and climbing ladders.  He complained of tingling in both feet intermittently.  He also complained of having weakness in the right calf.  Muscle strength testing, sensory testing, and deep tendon reflexes were normal.  The Veteran had mild intermittent pain on the left and moderate intermittent pain on the right.  The Veteran also had mild paresthesias and/or dysesthesias, as well as numbness on both sides.  The examiner indicated that the radiculopathy was moderate on the right and mild on the left.

In this case, the Veteran has radiculopathy due to sciatic nerve impairment on the right and left sides which is wholly sensory.  The symptoms are no more than moderate on the right and no more than mild on the left.  As such, ratings in excess of 20 percent for moderate impairment on the right and in excess of 10 percent for mild impairment on the left are not warranted.

Right Subclavian Artery Stenosis.

The Veteran's service-connected right subclavian artery stenosis is evaluated as noncompensably disabling, pursuant to Diagnostic Code 7114.  See 38 C.F.R. § 4.114, Diagnostic Code 7114.  

Peripheral vascular disease is evaluated pursuant to Diagnostic Code 7114.  This diagnostic code provision provides a 20 percent rating if evidence shows claudication on walking more than 100 yards, and diminished peripheral pulses or an ankle/brachial index (ABI) of 0.9 or less; a 40 percent rating if there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less; a 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less; and a 100 percent rating for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less.  Note 1 to Diagnostic Code 7114 provides that the ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  The criteria listed in Diagnostic Code 7114 are conjunctive, as evidenced by the use of the word "and."  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991); Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  Thus, in order to satisfy the criteria for a higher 20 percent rating, the Veteran must demonstrate claudication on walking more than 100 yards and either 1) diminished peripheral pulses, or (2) an ankle/brachial index of 0.9 or less. In cases where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In February 2015, the Veteran was afforded a VA examination.  It was noted that post-service VA records included a computerized tomography (CT) angiogram in March 2014 showing 90 percent stenosis of the origin of the right subclavian artery after the Veteran was noted to have unequal blood pressures in the arms.  He was also noted to have probable occlusion of the right vertebral artery associated with the same lesion.  He had a vascular surgery consultation in May 2014 and was noted to be asymptomatic with no steal syndrome.  Conservative aggressive management of atherosclerosis was recommended.  The Veteran was noted to have severe hypertension which had prompted workup for secondary causes in the past.  Renal ultrasound showed no renal artery stenosis in 2010.  On examination, the pertinent physical finding was that there was a thrill audible on auscultation in right upper chest over subclavian artery.  Blood pressure in the right arm was 116/80 and in the left arm was 160/80.  Ankle brachial index was not indicated because the Veteran did not have lower extremity claudication symptoms.  Peripheral vascular disease affected the right upper extremity.

Since the Veteran does not have claudication on walking more than 100 yards and diminished peripheral pulses or an ankle/brachial index of 0.9 or less, a compensable rating is not warranted.

Bilateral Hearing Loss

The Veteran has been afforded a noncompensable rating for his bilateral hearing loss from November 10, 2014.  In evaluating service connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).  The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

The Veteran was afforded a VA audiological examination in April 2015.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
15
15
60
70
40
LEFT
15
20
35
50
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The examiner indicated that the Veteran had sensorineural hearing loss.  The hearing loss impacted the ordinary conditions of daily life, including the ability to work, because the Veteran had trouble hearing in crowds.

Under the rating criteria, the examination results constitute Level I hearing on the right and Level I hearing on the left.  When combined, the result is a noncompensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing; however, the audiology examination yielded results warranting a noncompensable rating.  The Board finds that the objective audiological report carries greater weight than the Veteran's assertions that a higher rating is warranted as it was based on an expert audiological opinion.  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing their findings.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the functional impact of the Veteran's hearing loss was that the Veteran has difficulty hearing in crowds; however, this alone does not prohibit his ability to work.  He was in fact working at that time, and his later inability to work resulted from other causes, as discussed below.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Hypertension with ED

The Veteran's service-connected hypertension with ED is evaluated as noncompensably disabling, pursuant to Diagnostic Code 7101.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7101, a 10 percent evaluation is warranted for diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; a 10 percent evaluation is also the minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

In February 2015, the Veteran was afforded a VA examination.  At that time, it was noted that he had a normal renal ultrasound in 2010 with no evidence of renal artery stenosis.  It was noted that the Veteran was taking continuous medication.  His blood pressure readings were 146/83 and 157/73 with an average of 101/52.  As noted above, the readings on the artery examination were 116/80 in the right arm and in the left arm was 160/80.  On a July 2016 examination, the Veteran's blood pressure was 157/74.

The Veteran's hypertension has not been productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Thus, a higher rating of 20 percent is not warranted.  

Pursuant to Diagnostic Code 7522, a 20 percent disability rating, the only compensable schedular rating, is warranted for deformity of the penis with loss of erectile power.  There is no other alternative criterion which warrants assignment of a compensable disability rating, and a 20 percent disability rating is the maximum schedular rating provided.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In this case, penis deformity has not been asserted nor shown such that a separate 20 percent rating is warranted.  

PTSD

The Veteran has been assigned a 70 percent rating from May 2015 under Diagnostic Code 9411.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 and Diagnostic Code 9413 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Veteran was afforded a VA examination in August 2015.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity (consistent with a 50 percent rating).  It was noted that the Veteran was married with no close friendships.  The Veteran related that he had last worked at a lumber company, but had left in April 2015.  The Veteran's current symptoms were the following: depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner indicated that the Veteran was accompanied to the appointment by his wife.  He was cooperative and calm, although mildly guarded in responses.  There were no significant disturbances of affect, communication, or thought processes.  He was oriented to time, place, and situation.  He was able to repeat back five digits forward, but was only able to recall two of three unrelated words after a brief delay.  He needed a semantic cue to recall the words he was able to recall.  He denied current suicidal or homicidal thoughts, intentions, or plans.  The Veteran expressed that he did not feel competent to handle his finances and said that his wife handled the finances.

The Veteran was examined in September 2016.  That examiner indicated that the Veteran's level of functioning due to his PTSD was more consistent with the 70 percent criteria.  The reported symptoms were consistent with the last examination with the addition of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short and long term, memory, for example, retention of only highly teamed material, while forgetting to complete tasks; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; and an inability to establish and maintain effective relationships.  The examiner stated that upon Mental Status Examination interview, the Veteran's attention was normal and his concentration appeared variable.  He did complain of increased trouble with short and long-term memory.  He struggled with remembering basic information.  The Veteran's speech flow was normal, although he was brief with information offered.  Thought content was appropriate for the circumstances.  Organization of thought was goal directed.  There was no report of overt hallucinations.  His fund of knowledge appeared average.  Intellectual abilities appeared average.  Capacity for abstraction appeared below average.  The ability to interpret proverbs was average.  The Veteran's judgment was average.  His mood was anxious and nervous, and affect was restricted.  He reported that he did feel anxious and depressed.  He was vague with response, suspicious, and seemed rather vigilant when speaking with the examiner.  He seemed cautious.  He was insecure and unsure of himself over the course of the interview in terms of social interaction. 

The Veteran has been assigned a 70 percent rating for PTSD.  The Veteran does not meet the criteria for a 100 percent rating.  A 100 percent rating is not warranted because the Veteran's PTSD was not productive of total occupational and social impairment.  While the Veteran has social impairment, it is not total, as he is still able to maintain a close relationship with his wife.  The Veteran does not have gross impairment in thought processes or communication.  The Veteran does not suffer from persistent delusions or hallucinations.  His behavior is not grossly inappropriate, and he is not a persistent danger of hurting himself or others.  The Veteran is oriented to time and place, and he is able to perform the activities of daily living.  The Veteran has some memory impairment, but he does not have memory loss for names of close relatives, own occupation, or own name.

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  The August 2015 examiner indicated a level of functioning consistent with a 50 percent rating, but also reported symptoms consistent with the 70 percent rating and the subsequent examination also endorsed findings consistent with a 70 percent rating, which he has already been assigned.  The Veteran does not however, exhibit similar symptoms to those provided in the rating schedule for a 100 percent rating, of "similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112,117  (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board concludes that a higher 100 percent rating is not warranted 

TDIU

TDIU has been claimed and is part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  

The Veteran has met the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence of record shows that the Veteran has a high school education and a few years of community college.  His work history includes working for a metal forge, gas station, lumbar company, and for the Air National Guard.  

A September 2016 assessment indicated that the Veteran cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his PTSD.  The Veteran described not getting enough restful sleep and feeling fatigued nearly every day, which would be a safety issue in the workplace.  He reported difficulty remembering events, requests and occasionally forgetting details or sequencing that would affect his employment.  He had difficulty maintaining and sustaining a steady mood, and this inconsistent mood led to problems in his social and work life.  The Veteran reported that he has not been able to have meaningful occupational or social relationships and believed that he could not let others into his life because of issues with trust.  He remarked that he felt nervous and worried and struggled with ongoing anxiety issues; this sort of anxiety is a safety hazard on the job.  With poor interpersonal skills and workplace trust issues, the Veteran would have an increase in paranoia and would struggle with appropriate work interaction.  He had physical signs of depression that interfered in daily work, as these signs manifest as extreme fatigue, hypersomnia, appetite issues, weight fluctuation, and emotional outbursts.  His employers noted higher distractibility, absenteeism and emotional turmoil as inappropriate in the workplace.  The examiner also reviewed supporting lay evidence from the Veteran, his friends, and family that also endorsed that his PTSD symptoms rendered him unemployable.  Medical journal articles were also reviewed.  In conclusion, the examiner found that the Veteran struggled with depressed mood, hypervigilance, and disturbances of motivation and mood.  Additionally, his difficulty maintaining effective relationships also indicated that he struggled with a severe impairment.  The Veteran's PTSD symptoms were preventing him from maintaining substantially gainful employment. 

In October 2016, a private vocational assessment was provided.  The examiner concluded that the Veteran had a combination of physical and emotional conditions which interact in terms of severity level.  The major area of limitations appears to be mental and physical activity involved in sustaining work, which was extremely limiting for this gentleman.  The examiner indicated that the Veteran was unable to maintain substantially gainful employment due to his PTSD, bilateral pes cavus, hypertensive heart disease, radiculopathy of the right lower extremity, hypertension with erectile dysfunction, degenerative disc disease of the thoracolumbar spine, radiculopathy of the left lower extremity, bilateral hearing loss, and right subclavian artery stenosis. 

In this case, the Veteran meets the threshold requirements for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Further, in viewing the medical and lay evidence of record, the Board finds that a TDIU is warranted.  In considering his disabilities cumulatively, the Board finds that the Veteran is currently unemployable based on the nature and severity of the service-connected disabilities.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.





Earlier Effective Dates

Bilateral Pes Cavus and Thoracolumbar Spine Degenerative Disc Disease

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  Section 5110(b)(2) provides an exception to this general rule, "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

With regard to "claim," the regulations have changed.  Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  

These amendments are only applicable with respect to claims and appeals filed on or after March 24, 2015.  Thus, these changes do not apply to these claims.  Therefore, the former provisions regarding a "claim" apply.

Prior to the changes, "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2016).  Further, under 38 C.F.R. § 3.157 (b)(1) (2014), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Board is aware of the revision to38 C.F.R. § 3.155 and the elimination of 38 C.F.R. § 3.157, however, the restrictive changes shall not be applied retroactively and are therefore inapplicable in this case.

The Board must review all communications in the record that may be interpreted as formal or informal claims and consider whether such communications, in the context of the entire record, reasonably raise a claim for benefits.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Moreover, in identifying the benefit sought, the Court has stated that although the "RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the RO must consider claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim."  Id. 

In this case, in a March 1991 rating decision, the RO granted service connection for bilateral moderate pes cavus deformity (10 percent disabling), as well as mild chronic lumbosacral strain (0 percent disabling).  The Veteran did not initiate an appeal to that rating decision.  A June 2002 rating decision denied an increased rating for pes cavus and the Veteran also did not appeal that decision.

Subsequent VA medical records dated July 22, 2009 noted that the Veteran was treated for his pes cavus, but a claim for an increase was not received within a year.  Rather, a claim was received for a higher rating for pes cavus on August 19, 2013.  Thus, if medical evidence dated within one year prior to this claim showed that it was factually ascertainable that the pes cavus increased in severity, the increase may be retroactively dated to that date.  In this case, private medical evidence dated August 29, 2012 reflected such an increase in severity.  Since the August 29, 2012 date falls within one year of the claim for an increased rating, the RO properly assigned an increased rating from that date.  In this regard, the Board has determined that the appropriate rating from that date is 50 percent.  However, there was no formal or informal claim for an increased rating prior to that date and subsequent to the June 2002 rating decision.  With regard to the back disability, the claim for a higher rating was received in November 10, 2014.  There was no formal or informal claim prior to that date nor was there medical evidence that showed that it was factually ascertainable that the back disability increased in severity within a year of the clam for a higher rating such that an increase may be retroactively dated back to an earlier date.  

Hearing Loss and PTSD

A March 1991 rating decision denied service connection for bilateral hearing loss.  The Veteran did not initiate an appeal and additional pertinent evidence was not received within one year of that decision.  Therefore, the RO's rating decision is final.  38 U.S.C.A § 7105.

On November 10, 2014, the Veteran sought to reopen his claim of service connection.  Thereafter, in April 2015, a VA examiner opined that the Veteran had bilateral hearing loss that was related to service.  In an April 2015 rating decision, service connection for bilateral hearing loss was granted with an evaluation of 0 percent, effective November 10, 2014.  The Veteran disagreed with the assigned effective date.  

A May 2004 rating decision denied service connection for PTSD.  The Veteran did not initiate an appeal and additional pertinent evidence was not received within one year of that decision.  Therefore, the RO's rating decision is final.  38 U.S.C.A § 7105.  Thereafter, a claim for service connection for PTSD was received at the RO on May 19, 2015.  In an August 2015 rating decision, service connection for PTSD was granted effective from May 19, 2015.  The Veteran disagreed with the assigned effective date.  

Therefore, both of these claims stem from reopened claims for service connection which were granted.

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of a veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(a), (b)(1).

Generally, a claim can be reopened only on the submission of new and material evidence.  38 C.F.R. § 3.156(a).  The exception to the general rule is when service department records are newly associated with the Veteran's file, whether or not the records are new and material.  38 C.F.R. § 3.156(c) ; see also Blubaugh v. McDonald, 773 F. 3d 1310 (2014).  If an award is made based all or in part on the newly associated service department records, that award is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  

Following the final March 1991 final rating decision, the Veteran filed a petition to reopen service connection for hearing loss on November 10, 2014.  There was no formal claim and/or intent shown by the Veteran to seek service connection for bilateral hearing loss disability between those two dates.  With regard to PTSD, following the final May 2004 rating decision, the Veteran's petition to reopen the claim of service connection was received May 19, 2015.  There was no formal claim and/or intent shown by the Veteran to seek service connection for PTSD between those two dates.  

If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of § 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).  However, prior medical records do not demonstrate an intention on the Veteran's part to seek service connection.  See 38 C.F.R. § 3.157(b) (2016); Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence" showing treatment for that disorder "does not establish an intent on the part of [a] veteran" to seek service condition for that disorder.); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  Without a formal or informal petition to reopen the claim of entitlement to service connection for a bilateral hearing loss disability prior to November 10, 2014, or a formal or informal petition to reopen the claim of entitlement to service connection for PTSD prior to May 19, 2015, earlier effective dates are not assignable.  See 38 C.F.R. § 3.400(r) (2016).



Hypertensive Heart Disease, Right and Left Lower Extremity Radiculopathy, and Right Subclavian Artery Stenosis

Claims for service connection for hypertensive heart disease, left and right lower extremity radiculopathy, and right subclavian artery stenosis were first received at the RO on November 10, 2014.  In an April 2015 rating decision, service connection for hypertensive heart disease, for radiculopathy of the right lower extremity, for radiculopathy of the left lower extremity, and right subclavian artery stenosis was granted, all effective November 10, 2014.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

According to the Court, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  As noted, the mere presence of a disability does not establish an intent on the part of the veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Thus, any prior VA medical records are not interpreted as an informal claim.  Stated differently, merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  

There is no evidence dated prior to the date of the claim which was November 10, 2014 establishing an informal or formal claim of service connection for hypertensive heart disease, left and right lower extremity radiculopathy, and right subclavian artery stenosis.  Any medical records dated prior to the date of the claim do not constitute informal claims for compensation for these claims of service connection since service connection was not in effect for those disabilities.

Applying the statute and the regulations cited above, the Veteran is not entitled to an effective date earlier than November 10, 2014, for the awards of service connection for hypertensive heart disease, left and right lower extremity radiculopathy, and right subclavian artery stenosis.  The statute is clear.  It states that the effective date of an award based on an original claim for service connection "shall not be" prior to the date of receipt of claim.  The regulation is clear.  It states that if the claim is not received within one year following separation from service, then the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 3.400(b)(2)(ii).  The date of entitlement for each disability precedes the date of the claim here.  Thus, the date of claim as the later date is the controlling date for the effective date assigned under the factual circumstances of this case.  See 38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the facts in this case, an effective date earlier than the November 10, 2014 date, is legally precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  


ORDER

Service connection for tinnitus is granted.

The application to reopen the claim of entitlement to service connection for bilateral knee disability is granted.  

Entitlement to an increased rating of 50 percent for bilateral pes cavus is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date prior to August 29, 2012 for a 50 percent rating for bilateral pes cavus is denied. 

Entitlement to an effective date prior to November 10, 2014 for an increased evaluation of 10 percent for thoracolumbar spine degenerative disc disease is denied.

Entitlement to a rating in excess of 30 percent for hypertensive heart disease is denied.

Entitlement to an effective date prior to November 10, 2014 for service connection for hypertensive heart disease is denied.  

Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy is denied.

 Entitlement to an effective date prior to November 10, 2014 for service connection for right lower extremity radiculopathy is denied.

Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to an effective date prior to November 10, 2014 for service for connection for left lower extremity radiculopathy is denied.

Entitlement to an effective date prior to November 10, 2014 for service connection for right subclavian artery stenosis is denied.

 Entitlement to a compensable rating for right subclavian artery stenosis is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an effective date prior to November 10, 2014 for service connection for bilateral hearing loss is denied.

 Entitlement to a rating in excess of 10 percent for hypertension with ED is denied.  

Entitlement to a rating in excess of 70 percent for PTSD is denied.  

Entitlement to an effective date prior to May 19, 2015 for service connection for PTSD is denied.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The claim for service connection for a bilateral knee disability has been reopened.  The Board notes that the post-service February 1991 VA examination noted mild degenerative joint disease of both knees, but also noted that the degenerative joint disease was not shown on x-ray.  If the Veteran had arthritic changes at that time, such was shown within the presumptive period.  Current private evidence continues to document knee complaints.  The Board finds that the Veteran should be examined and a medical opinion should be provided.  

The Veteran claims that service connection for cataracts with dry eye syndrome and glaucoma suspect is warranted on the basis that the diagnoses are secondary to his service-connected hypertension.  Although the Veteran was examined by VA, the medical opinion did not properly address aggravation.  As such, an addendum is needed.

With regard to the claims of service connection for headaches, obstructive sleep apnea, a bilateral hand condition, and a bilateral hip condition, the Veteran has not been afforded VA examinations and opinions.  As such, he should be examined by VA, and medical opinions should be rendered.

With regard to the claim for a higher rating for the thoracolumbar disability, the Court had recently issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarified additional requirements that VA examiners should address when assessing range of motion testing for musculoskeletal disabilities.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  The Veteran was examined by VA in February 2015.  There is no indication that range of motion was tested on both active and passive range of motion.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical eye examination addendum.  The examiner should provide an opinion as to whether it is at least as likely as not that any current eye disability (diagnosed as cataracts with dry eye syndrome and glaucoma suspect) is proximately due to, or the result of, the service-connected hypertension.  The examiner should also provide an opinion as to whether it is at least as likely as not, that any current eye disability (diagnosed as cataracts with dry eye syndrome and glaucoma suspect) is permanently aggravated by the Veteran's service-connected hypertension.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral knee condition, headaches, obstructive sleep apnea, bilateral hand condition, and bilateral hip condition disabilities.  Any indicated tests, including sleep studies and X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide opinions as to whether it is at least as likely as not that any current headaches, obstructive sleep apnea, bilateral hand condition, and bilateral hip condition, had their clinical onsets during service, if arthritis was manifest within a year of service, or if any indicated current disability is related to any in-service disease, event, or injury.  

The examiner should comment on the February 1991 VA examination that noted degenerative changes of the knees and indicate if the Veteran did in fact have manifestations of arthritis at that time.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected low back disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for spine disabilities.  The DBQ should be filled out completely as relevant.  The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

4.  Review the medical examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


